                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

*************************************
LIBERTARIAN PARTY OF                     *
NEW HAMPSHIRE, et al                     *
                                         *
                 Plaintiffs,             *
        v.                               *             Civil No. 1:20-cv-00688-JL
                                         *
GOVERNOR CHRISTOPHER T.                  *
SUNUNU, Governor of the State of         *
New Hampshire, in his official capacity, *
                                         *
        And                              *
                                         *
WILLIAM M. GARDNER, Secretary of         *
State of the State of New Hampshire,     *
in his official capacity,                *
                                         *
                 Defendants.             *
                                         *
*************************************

            ASSENTED-TO MOTION TO EXTEND SURREPLY PAGE LIMIT

       NOW COMES Governor Christopher T. Sununu, in his official capacity as Governor of

the State of New Hampshire (“Governor”) and William M. Gardner, in his official capacity as

Secretary of State for the State of New Hampshire (“Secretary of State”) (collectively “State”),

by and through their counsel, the New Hampshire Office of the Attorney General, and

respectfully submit this assented-to motion to extend the page limit for their surreply to respond

to the plaintiffs’ reply to the State’s objection to their motion for preliminary injunction, and

state as follows:

       1.      With their reply, the plaintiffs submitted a supplemental affidavit and cited to law

not previously cited. Local Rule 7.1(e)(3) limits surreplies to five pages. The State requires
additional pages in which to respond to the points raised in the plaintiffs’ reply, and seeks leave

to file a surreply that is eleven pages in length.

        2.      Counsel for the plaintiffs, Jon Meyer, Esquire, has been contacted and assents to

the relief requested herein.

        3.      Due to the discretionary nature of the relief requested herein, no accompanying

memorandum of law is necessary. See LR 7.1(a)(2).

        WHEREFORE, the State respectfully requests that this Court:

                A.      Extend the State’s surreply page limit to eleven; and

                B.      Grant such further and other relief as this Court deems just, equitable and
                        proper.
                                              Respectfully submitted,

                                                CHRISTOPHER T. SUNUNU,
                                                GOVERNOR OF THE STATE OF NEW
                                                HAMPSHIRE

                                                and

                                                WILLIAM GARDNER, NEW HAMPSHIRE
                                                SECRETARY OF STATE

                                                By their attorneys,

                                                GORDON J. MACDONALD
                                                ATTORNEY GENERAL


July 20, 2020                                   /s/ Daniel E. Will
                                                Daniel E. Will, Bar #12176
                                                Solicitor General

                                                /s/Laura E. Lombardi
                                                Laura E. Lombardi, Bar #12821
                                                Senior Assistant Attorney General

                                                New Hampshire Department of Justice
                                                Office of the Attorney General
                                                33 Capitol Street, Concord, NH 03301-6397
                                                (603) 271-3650


                                                     -2-
                                CERTIFICATE OF SERVICE

        I, Daniel E. Will, hereby certify that a copy of the foregoing assented-to motion to extend

surreply page limit was sent via the court’s e-filing system to Jonathan Meyer, Esquire, counsel

for the Plaintiffs.


July 20, 2020                                /s/ Daniel E. Will
                                             Daniel E. Will




                                               -3-
